Citation Nr: 0503290	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to burial benefits based on service connection 
for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from December 1941 to July 
1961.  The appellant, who is the veteran's niece/personal 
representative of his estate and who paid for his burial from 
her personal funds, appeals to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the rate of burial benefits 
based upon service connection for the cause of the veteran's 
death.  See 38 C.F.R. § 3.1600(a); 3.1601(a)(1) (2004).  
Subsequently, the Phoenix RO obtained jurisdiction over this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran died in July 2001, at the age of 85.  The death 
certificate lists the immediate cause of death as acute 
cardiopulmonary failure, with the approximate interval 
between onset and death listed as "minutes," due to or as a 
consequence of end stage dementia, with the approximate 
interval between onset and death listed as "weeks."  

Prior to the veteran's death, service connection was in 
effect for postoperative laminectomy L4-5, rated 40 percent 
disabling; tachycardia paroxysmal, rated 10 percent 
disabling; and residuals of fracture of the left fibula and 
duodenitis, each rated as 0 percent disabling.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death. 38 C.F.R. § 
3.312(a) (2004).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b). The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death. See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  
38 C.F.R. § 3.312(c)(3) (2004).

The death certificate shows that the veteran died during 
hospitalization in July 2001 at the Imperial Point Medical 
Center.  A copy of those hospital records are not in the 
claims file.  

In January 2002, the RO sought a medical opinion from two VA 
doctors.  A complete report is of record from one doctor, but 
only page one of the report of Ronald Hamm, MD, is of record.  
The complete report of Dr. Hamm should be secured and 
associated with the claims file.  These aforementioned 
records must be obtained.  38 C.F.R. § 3.159(c)(3) (2004).  

Based on information provided by the appellant, the RO 
attempted to secure medical treatment records for the veteran 
prior to his death.  Three requests were returned to the RO 
as undeliverable and another request was returned, however, 
the reason is not noted.  The claimant should be notified of 
the RO's inability to obtain these records.  38 C.F.R. 
§ 3.159(e) (2004).

Subsequent to January 2002, another volume of medical records 
was obtained.  Those records appear to be pertinent to the 
veteran's service-connected tachycardia, including the 
placement as well as malfunction of a pacemaker.  However, a 
supplemental medical opinion that considers all of the 
relevant evidence was not secured.  Such medical opinion is 
necessary before the Board can make a final determination.  
38 C.F.R. § 3.159(c)(4). 

In order to ensure that the duty to assist has been met, this 
case is remanded for the following:

1.  Obtain the records of the veteran's 
terminal hospitalization at the Imperial 
Point Medical Center.  
 
2.  Obtain the complete VA report dated in 
January 2002 from Ronald Hamm, MD.  If it 
is no longer available, document the file 
to this effect.   

3.  Notify the appellant of the inability 
to obtain the veteran's medical treatment 
records from Dr. Jimenez, Dr. Boorstein, 
Dr. Rojas, and Dr. Sherman.  

4.  The claims file should be made 
available to the VA doctors who rendered an 
opinion in January 2002, for a supplemental 
opinion with consideration of all the 
additional evidence.  If the reviewers are 
unavailable, another appropriate specialist 
is required.  Following a review of the 
claims file, the reviewer(s) should respond 
to the following questions:  

a.  Is it at least as likely as not 
(i.e., to at least 
a 50-50 degree of probability) that 
the veteran's service-connected 
disabilities, including paroxysmal 
tachycardia, contributed 
substantially or materially to death, 
combined to cause death, or aided or 
lent assistance to the production of 
death?

b.  Is it at least as likely as not 
(i.e., to at least 
a 50-50 degree of probability) that 
the veteran's service-connected 
disabilities, particularly his 
paroxysmal tachycardia, resulted in 
debilitating effects and general 
impairment of health such as to 
render the veteran materially less 
capable of resisting the effects of 
the disease primarily causing death?

c.  Note:  The term "as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

5.  Thereafter, readjudicate this claim in 
light of the evidence added to the record 
since the statement of the case (SOC).  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

